[Cite as Imburgia v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-1768.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




CHARLES IMBURGIA

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2010-12214-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On November 29, 2010, plaintiff, Charles Imburgia, filed a complaint
against defendant, Department of Rehabilitation and Correction. Plaintiff alleges on
June 14, 2010 at approximately 9:55 a.m., defendant’s agent refused to allow him to
use the restroom facility resulting in him defecating on himself. Plaintiff seeks damages
in the amount of $2,500.00. The filing fee was waived.
        {¶ 2} On December 22, 2010, defendant filed a motion to dismiss. Defendant
asserts that plaintiff’s case should be dismissed on two grounds. First, plaintiff asserts
that defendant’s agent acted manifestly outside the scope of defendant’s agent’s
employment, with malicious purpose, in bad faith or in wanton or reckless manner. This
court does not have subject matter jurisdiction concerning an individual who acts
beyond the scope of his employment. Second, plaintiff asserts his constitutional rights
were violated. It is well settled that constitutional claims are not actionable in the Court
of Claims. For these reasons plaintiff’s case should be dismissed.
        {¶ 3} On December 30, 2010, plaintiff filed an objection to defendant’s motion to
Case No. 2010-12214-AD                   -2-                                     ENTRY

dismiss. It appears from a reading of this document that plaintiff asserts defendant is in
violation of the Eighth Amendment of the United States Constitution. Constitutional
claims are not actionable in the Court of Claims. Bleicher v. Univ. of Cincinnati College
of Med. (1992), 78 Ohio App. 3d 302, 604 N.E. 2d 783; Burkey v. Southern Ohio
Correctional Facility (1988), 38 Ohio App. 3d 170, 528 N.E. 2d 607.
         {¶ 4} Therefore, defendant’s motion to dismiss is GRANTED. Plaintiff’s case is
DISMISSED. the court shall absorb the court costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk

Entry cc:

Charles Imburgia, #502-009                      Stephen A. Young
1800 S. Avon Belden Road                        Department of Rehabilitation
Grafton, Ohio 44044                             and Correction
                                                770 West Broad Street
                                                Columbus, Ohio 43222
DRB/laa
Filed 1/21/11
Sent to S.C. reporter 4/8/11